DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 (and by dependency claims 22-35 and 38) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11231575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the current application is a reworded and slightly broader version of claim 1 of US 11231575 B2.

US 11231575 B2
1. A system for virtually navigating and viewing Whole Slide Images (WSI), the system comprising: a virtual slide stage (VSS) having two or more sensors detecting user movement of a target, where the target is a slide that is distinct from a slide used to create the WSI and the target enables a user to virtually navigate the WSI, the target being placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting user rotation of the target; the VSS, in communication with a computer processor, computationally transforming the detected user movement including the detected rotation from the two or more sensors into a plurality of user movement profiles of the target, the plurality of the user movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target; a connector component connecting the VSS to a user device, the connector component configured to transmit the modeled user movement data from the VSS sensors and the user device, the transmitted output representing an approximation of user movement of the target relative to the VSS; the computer processor, in communication with the VSS, computationally processing the processed modeled user movement data to determine desired movement and rotation of an WSI image, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS; and the computer processor executing a software component causing the generated processed user movement data to be relayed via a viewing application executing on the user device.
Current Application
21. A system for virtually navigating and viewing Whole Slide Images (WSI), the system comprising: a server computing system in communication with a virtual slide stage (VSS) configured to detect user movement of a target, where the target is a slide that is distinct from a slide used to create the WSI and the target enables a user to virtually navigate the WSI, the target being placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting user rotation of the target; the server computing system processing the detected user movement from the VSS including the detected rotation from the two or more sensors, to create a plurality of user movement profiles of the target, modeled user movement data and rotational computations of the target, the modeled user movement data representing an approximation of user movement of the target relative to the VSS; the server computing system, in communication with the VSS, computationally processing the processed modeled user movement data to determine desired movement and rotation of an WSI image, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS; and the server transmitting the user movement data to a viewing application executing on the user device.


Claim 21 (and by dependency claims 22-35 and 38) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10663711. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the current application is a reworded and slightly broader version of claim 1 of US 10663711 B2.

U.S. Patent No. 10663711
1. A system for virtually navigating and viewing Whole Slide Images (WSI), the system comprising: a virtual slide stage (VSS) having two or more sensors detecting user movement of a target, where the target is a slide that is distinct from a slide used to create the WSI and the target enables a user to virtually navigate the WSI, the target being placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting user rotation of the target; the VSS, in communication with a computer processor, computationally transforming the detected user movement including the detected rotation from the two or more sensors into a plurality of user movement profiles of the target, the plurality of the user movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target; an input component, coupled to the VSS, providing quick function movement control of the target via quick functions; a connector component connecting the VSS to a user device, the connector component configured to transmit the modeled user movement data from the VSS sensors and the input component to the user device, the transmitted output representing an approximation of user movement of the target relative to the VSS; the computer processor, in communication with the VSS, computationally processing the processed modeled user movement data to determine desired movement and rotation of an WSI image, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS; and the computer processor executing a software component causing the generated processed user movement data to be relayed via a viewing application executing on the user device.

Current Application
21. A system for virtually navigating and viewing Whole Slide Images (WSI), the system comprising: a server computing system in communication with a virtual slide stage (VSS) configured to detect user movement of a target, where the target is a slide that is distinct from a slide used to create the WSI and the target enables a user to virtually navigate the WSI, the target being placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting user rotation of the target; the server computing system processing the detected user movement from the VSS including the detected rotation from the two or more sensors, to create a plurality of user movement profiles of the target, modeled user movement data and rotational computations of the target, the modeled user movement data representing an approximation of user movement of the target relative to the VSS; the server computing system, in communication with the VSS, computationally processing the processed modeled user movement data to determine desired movement and rotation of an WSI image, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS; and the server transmitting the user movement data to a viewing application executing on the user device.



Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10663711. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 of the current application is a reworded and slightly broader version of claim 18 of US 10663711 B2.

US 10663711 B2
18. A method of virtually navigating and viewing Whole Slide Images (WSI), the method comprising: detecting, by two or more sensors coupled to a virtual slide stage (VSS), user movement of a target placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; computationally transforming the detected user movement including the detected rotation from the two or more sensors into a plurality of movement profiles of the target, the plurality of the movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target; receiving further movement of the target by the user via quick functions; transmitting the modeled user movement data from the VSS sensors and quick functions to the user device, the transmitted output representing an approximation of user movement of the target relative to the VSS; computationally processing the modeled user movement data to determine desired movement of a WSI image, wherein the processing includes processing the detected target rotation of the WSI image in the plane of the surface of the VSS; and relaying the generated processed movement data, via a viewing application configured on the user device.
Current Application
36. A method of virtually navigating and viewing Whole Slide Images (WSI), the method comprising: processing user movement detected at a virtual slide stage (VSS), user movement of a target placed on a surface of the VSS, the user movement detected by two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; computationally processing the detected user movement including the detected rotation from the two or more sensors into a plurality of movement profiles of the target, the plurality of the movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target, representing an approximation of user movement of the target relative to the VSS; computationally processing the modeled user movement data to determine desired movement of a WSI image, wherein the processing includes processing the detected target rotation of the WSI image in the plane of the surface of the VSS; and transmitting the processed movement data to a viewing application configured on the user device.


Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11231575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 of the current application is a reworded and slightly broader version of claim 17 of US 11231575 B2.

US 11231575 B2
17. A method of virtually navigating and viewing Whole Slide Images (WSI), the method comprising: detecting, by two or more sensors coupled to a virtual slide stage (VSS), user movement of a target placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; computationally transforming the detected user movement including the detected rotation from the two or more sensors into a plurality of movement profiles of the target, the plurality of the movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target; transmitting the modeled user movement data from the VSS sensors; the transmitted output representing an approximation of user movement of the target relative to the VSS; computationally processing the modeled user movement data to determine desired movement of a WSI image, wherein the processing includes processing the detected target rotation of the WSI image in the plane of the surface of the VSS; and relaying the generated processed movement data, via a viewing application configured on the user device.
Current Application
36. A method of virtually navigating and viewing Whole Slide Images (WSI), the method comprising: processing user movement detected at a virtual slide stage (VSS), user movement of a target placed on a surface of the VSS, the user movement detected by two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; computationally processing the detected user movement including the detected rotation from the two or more sensors into a plurality of movement profiles of the target, the plurality of the movement profiles being processed using computational movement models to generate modeled user movement data and rotational computations of the target, representing an approximation of user movement of the target relative to the VSS; computationally processing the modeled user movement data to determine desired movement of a WSI image, wherein the processing includes processing the detected target rotation of the WSI image in the plane of the surface of the VSS; and transmitting the processed movement data to a viewing application configured on the user device.


Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11231575. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of the current application is a reworded and slightly broader version of claim 18 of US 11231575 B2.

US 11231575 B2
18. A device configured to navigate and view Whole Slide Images (WSI), the device comprising: a virtual slide stage (VSS) having two or more sensors detecting user movement of a target placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; an input, coupled to the VSS, providing movement control of the target; a communication connection connecting the VSS to a remote user device and transmitting output from the two or more VSS sensors and the input component to the user device, the transmitted output representing user movement of the target relative to the VSS; the VSS, in communication with a computer processor, computationally processing the transmitted output into approximated user rotation predictions of the target, the approximated user rotation predictions being transformed into a plurality of the user movement profiles to generate modeled movement data and rotational computations of the target; and the computer processor, in communication with the VSS, computationally processing the modeled user movement data and rotational computations of the target to represent desired movement of a WSI image, the computer processor executing software, which causes the generated processed user movement data to be relayed via a viewing software application executing on the user device, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS.
Current Application
37. A computer method configured to navigate and view Whole Slide Images (WSI), the device comprising: detecting user movement of a target placed on a surface of a virtual slide stage (VSS), the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; providing movement control of the target; connecting the VSS to a remote user device and transmitting output from the two or more VSS sensors and the input component to the user device, the transmitted output representing user movement of the target relative to the VSS; computationally processing the transmitted output into approximated user rotation predictions of the target, the approximated user rotation predictions being transformed into a plurality of the user movement profiles to generate modeled movement data and rotational computations of the target; and processing the modeled user movement data and rotational computations of the target to represent desired movement of a WSI image, the server computing system executing software, which causes the generated processed user movement data to be relayed via a viewing software application executing on the user device, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS.


Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10663711. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of the current application is a reworded and slightly broader version of claim 19 of US 10663711 B2.

US 10663711 B2
19. A device configured to navigate and view Whole Slide Images (WSI), the device comprising: a virtual slide stage (VSS) having two or more sensors detecting user movement of a target placed on a surface of the VSS, the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; an input, coupled to the VSS, providing quick function movement control of the target via quick functions; a communication connection connecting the VSS to a remote user device and transmitting output from the two or more VSS sensors and the input component to the user device, the transmitted output representing user movement of the target relative to the VSS; the VSS, in communication with a computer processor, computationally processing the transmitted output into approximated user rotation predictions of the target, the approximated user rotation predictions being transformed into a plurality of the user movement profiles to generate modeled movement data and rotational computations of the target; and the computer processor, in communication with the VSS, computationally processing the modeled user movement data and rotational computations of the target to represent desired movement of a WSI image, the computer processor executing software, which causes the generated processed user movement data to be relayed via a viewing software application executing on the user device, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS.
Current Application
37. A computer method configured to navigate and view Whole Slide Images (WSI), the device comprising: detecting user movement of a target placed on a surface of a virtual slide stage (VSS), the user movement detected by the two or more sensors resulting in target movement in the plane of the surface of the VSS, including detecting rotation of the target; providing movement control of the target; connecting the VSS to a remote user device and transmitting output from the two or more VSS sensors and the input component to the user device, the transmitted output representing user movement of the target relative to the VSS; computationally processing the transmitted output into approximated user rotation predictions of the target, the approximated user rotation predictions being transformed into a plurality of the user movement profiles to generate modeled movement data and rotational computations of the target; and processing the modeled user movement data and rotational computations of the target to represent desired movement of a WSI image, the server computing system executing software, which causes the generated processed user movement data to be relayed via a viewing software application executing on the user device, wherein the computationally processing includes processing the detected target rotation in the plane of the surface of the VSS.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 (and by dependency claims 22-35) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation “A system for virtually navigating and viewing Whole Slide Images (WSI), the system comprising: a server computing system in communication with a virtual slide stage (VSS) configured to detect user movement of a target, where the target is a slide that is distinct from a slide used to create the WSI and the target enables a user to virtually navigate the WSI, the target being placed on a surface of the VSS, the user movement detected by the two or more sensors…”.  There is insufficient antecedent basis for this limitation in the claim as there are no previously cited sensors. Examiner recommends amending to “movement detected by a set of two or more sensors…” or else add in the two or more sensor language earlier in the claim.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 37 recites the limitation “A computer method configured to navigate and view Whole Slide Images (WSI), the device comprising:…”.  There is insufficient antecedent basis for this limitation in the claim as claim 37 is “a method”. Examiner recommends amending to either “A computer method configured to navigate and view Whole Slide Images (WSI), the method comprising:…”  or else what seems to be the better amendment would be to amend to: “A computer device configured to navigate and view Whole Slide Images (WSI), the device comprising:…”.  
Claim 37 also recites “…detecting user movement of a target placed on a surface of a virtual slide stage (VSS), the user movement detected by the two or more sensors…”.  There is insufficient antecedent basis for this limitation in the claim as there are no previously cited sensors. Examiner recommends amending to “a set of two or more sensors…” or else add in the two or more sensor language earlier in the claim.
Claim 37 also recites “…and processing the modeled user movement data and rotational computations of the target to represent desired movement of a WSI image, the server computing system executing software, which causes the generated processed user movement data to be relayed via a viewing software application executing on the user device…”. There is insufficient antecedent basis for this limitation in the claim as there is no previously cited server. Examiner recommends amending to “…a server computing system executing software …” or else add in “server” language earlier in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120092477 A1: Wide field microscope images can be acquired using an automated microscope, a whole slide microscope or virtual slide microscope. acquiring microscopic images and storing them as wide field microscopic image(s) (e.g., the wide field microscope images can be whole slide images (WSI) or virtual slide images). Such systems can perform tissue detection prior to scanning. This allows the system to identify specific areas of the slide having a portion of a specimen to be imaged. The system can acquire images a variety of scan patterns. For example, the system can acquire capture areas moving in the X direction from left to right (1,1, 1,2, 1,3 . . . 1,n) before moving in the Y direction; US 20040167806 A1: FIG. 4A is a block diagram illustrating an example virtual slide file format 250 according to an embodiment of the present invention. The virtual slide image file comprises a plurality of images, which are each an image of the entire virtual slide at a different resolution. In one embodiment, when the virtual slide is created, a certain number of intermediate level images are also created and stored in the virtual slide image file in order to provide more efficient zooming access when viewing the virtual slide. The pre-fetcher 430 dynamically fetches image data for virtual slides in anticipation of requests from the render engine 420. The pre-fetcher 430 tracks user navigation movements within the virtual slide displayed by viewport control 370 and determines a particular direction of motion for the virtual slide image. Accordingly, the pre-fetcher 430 fetches image data according to the slide direction of motion and anticipates image data requested by the render engine 420; US 7292251 B1: The VT system works the same way. It captures the image of a entire slide with a high-resolution scanner. Alternatively, a low-power objective lens connected with a digital image capturing device such as digital camera can be used for the image of the entire slide. The viewer can also navigate the "virtual" slide in a way very similar to operating a light microscope. In addition, the VT system can perform image measurement, comparison, annotation, etc. and provide functions beyond those provided with a light microscope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661